t c memo united_states tax_court lisa f wilson petitioner v commissioner of internal revenue respondent docket no filed date lisa f wilson pro_se lawrence d sledz for respondent memorandum findings_of_fact and opinion kerrigan judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a federal_income_tax return that she filed as a surviving_spouse unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the issue for consideration is whether petitioner is entitled to relief under sec_6015 c or f findings_of_fact some of the facts have been stipulated and are incorporated in our findings by this reference petitioner resided in georgia when she timely filed her petition on date petitioner and her spouse were legally married in washington d c petitioner’s spouse died on date petitioner and her spouse shared the same residence for years including from date until the death of petitioner’s spouse petitioner’s spouse died testate leaving petitioner as the executor and sole beneficiary under her will during petitioner’s spouse worked for the boys and girls clubs of america earning wages of dollar_figure and received unemployment_compensation of dollar_figure from the georgia department of labor during petitioner worked for the alliance to save energy and the southeast energy efficiency alliance seea earned wages of dollar_figure and received nonemployee compensation of dollar_figure from seea during petitioner and petitioner’s spouse held a joint usaa bank account into which they deposited their wages pursuant to revrul_2013_17 2013_38_irb_201 petitioner and her spouse were eligible to file a federal joint income_tax return for taxable_year on date petitioner timely filed a joint form 1040a u s individual_income_tax_return for tax_year as a surviving_spouse the return reported adjusted_gross_income of dollar_figure and claimed personal_exemption deductions for petitioner her spouse and their children respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the determined deficiency arose from petitioner’s failure to report petitioner’s spouse’s unemployment_compensation of dollar_figure and petitioner’s nonemployee compensation of dollar_figure on date petitioner submitted a form_8857 request for innocent spouse relief to the internal_revenue_service irs petitioner requested relief from liability for the portion of the deficiency attributable to her spouse’s unemployment_compensation on date the irs sent petitioner a letter asking her for more information on date petitioner submitted a revised copy of form_8857 in both petitioner and her spouse had filed for bankruptcy they each filed for bankruptcy because petitioner had lost her job on account of a poor 1petitioner conceded the amount of the deficiency economy and her spouse was not working while obtaining her ph d petitioner was no longer in bankruptcy at the time she submitted her revised form_8857 on her revised form_8857 petitioner explained that she had filed a joint_return for based on the advice of her accountant on that form she admitted to knowing that her spouse had received unemployment_compensation in but she requested relief from liability based on the following her spouse had received the unemployment_compensation before they were legally married she had never received a form 1099-g certain government payments for her spouse’s unemployment_compensation and she was unaware that her spouse had opted to not have taxes taken out of her unemployment income at trial petitioner testified providing the same information on the form_8857 petitioner reported her total monthly income and expenses as dollar_figure and dollar_figure respectively her total monthly income of dollar_figure included dollar_figure of social_security dependent benefits for her two children she further explained that she had dollar_figure of equity in her residence and owned two vehicles worth a total of dollar_figure she checked no in response to the form’s question of whether she suffered from mental or physical health problems at either the timethat she filed the return or at the time that she submitted her request for relief on date respondent determined that petitioner was not eligible for relief from joint_and_several_liability under sec_6015 c or f according to the workpapers used to determine petitioner’s eligibility for relief the basis for denial was that petitioner knew that her spouse had received unemployment_compensation in and that petitioner had not established economic hardship on date petitioner accepted an offer from seea to work as a director of energy equity lowering her annual salary from dollar_figure to dollar_figure effective date in date petitioner submitted an updated income and expense schedule showing that her total monthly income and expenses equaled dollar_figure and dollar_figure respectively petitioner’s updated monthly expense schedule included dollar_figure for private school tuition dollar_figure for housekeeping dollar_figure for recreation and dollar_figure for travel petitioner’s updated budget was post bankruptcy but was based on the budget maintained during bankruptcy opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 as a surviving_spouse and her spouse’s executor petitioner could elect to file a joint_return with respect to both herself and her spouse see sec_6013 after this election is made each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 sec_6015 provides a spouse with three alternatives for relief from joint_and_several_liability full or partial relief under subsection b proportionate relief under subsection c and if relief is not available under subsection b or c equitable relief under subsection f this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 c and f see sec_6015 we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 i sec_6015 in order to be entitled to relief under sec_6015 the requesting spouse must satisfy the following conditions a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the requesting spouse did not know and had no reason to know of the understatement at the time that the return was signed taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for that year’s deficiency in tax attributable to such understatement and the requesting spouse timely elects relief under sec_6015 sec_6015 these conditions are stated in the conjunctive and thus a failure to meet any one of them precludes the requesting spouse from being entitled to relief under sec_6015 119_tc_306 aff’d 101_fedappx_34 6th cir haltom v commissioner tcmemo_2005_209 slip op pincite if a spouse seeking relief under sec_6015 has actual knowledge of the underlying item that produced income that was omitted from a joint_return relief from joint_and_several_liability will be denied see sec_6015 see also 115_tc_183 aff’d 282_f3d_326 5th cir the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs sec_1 c income_tax regs see also cheshire v commissioner t c pincite stating that the knowledge standard for purposes of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency in the case of omitted income knowledge of the item includes knowledge of receipt of the income sec_1_6015-3 income_tax regs where the understatement arises from omitted income we employ a knowledge of the transaction test this test requires us to determine whether the requesting spouse was aware of the circumstances that gave rise to the understatement of income see 94_tc_126 aff’d 992_f2d_1132 11th cir a portion of the understatement_of_tax in this case was attributable to petitioner’s spouse’s unreported unemployment_compensation for on her revised form_8857 and at trial petitioner admitted that she had actual knowledge that her spouse had received unemployment_compensation in petitioner testified that although she knew that her spouse had received unemployment_compensation she was unaware that her spouse had elected not to have federal tax withheld from the compensation payments petitioner’s spouse’s unemployment_compensation was income that should have been reported on the form 1040a regardless of whether any federal tax was withheld see sec_61 sec_85 sec_6013 see also 311_us_195 stating that a joint federal_income_tax return is treated as a return of a single taxable unit and taxpayers electing to so file must report their aggregate income upon which tax is computed petitioner is not eligible for relief under sec_6015 ii sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom he or she filed the joint_return he or she may elect to limit liability for a deficiency as provided in sec_6015 sec_6015 a i i demattos v commissioner tcmemo_2010_110 slip op pincite under sec_6015 any item giving rise to a deficiency on a joint tax_return generally shall be allocated to the individual filing the return in the same manner as it would have been allocated if the individual had filed a separate_return for the taxable_year this election however is not available where the commissioner has demonstrated that the individual making the election had actual knowledge at the time that he or she signed the return of any item giving rise to the deficiency sec_6015 121_tc_73 the rules pertaining to a requesting spouse’s actual knowledge under sec_6015 are the same rules that apply under sec_6015 sec_1 c income_tax regs because we have determined that petitioner had actual knowledge of the item giving rise to the relevant portion of the deficiency she is not eligible for relief under sec_6015 iii sec_6015 sec_6015 provides alternative relief for a requesting spouse who does not qualify under sec_6015 or c sec_6015 porter v commissioner t c pincite sec_6015 permits relief from joint_and_several_liability if it would be inequitable to hold the requesting spouse liable for any unpaid tax or any deficiency under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a porter v commissioner t c pincite the commissioner issued revproc_2013_34 2013_43_irb_397 superseding revproc_2003_61 2003_2_cb_296 to provide guidance for determining whether a taxpayer is entitled to equitable relief from joint_and_several_liability revproc_2013_34 supra is effective for all requests for equitable relief pending on or after date including those before a federal court id sec i r b pincite while the court may consider the guidance set forth in revproc_2013_34 supra we are not bound by it our determination ultimately rests on an evaluation of all the facts and circumstances see 136_tc_432 johnson v commissioner tcmemo_2014_240 at revproc_2013_34 supra provides a three-step analysis for evaluating a request for equitable relief the first step consists of seven threshold conditions that must be met id sec_4 i r b pincite respondent concedes that petitioner meets these seven threshold conditions the second step of the analysis provides three conditions that if met will qualify a requesting spouse for a streamlined determination of relief under sec_6015 id sec_4 i r b pincite petitioner is not eligible for a streamlined determination because one requirement is that the requesting spouse had no knowledge or reason to know when the return was filed that there was an understatement or deficiency see id the third step is available if the requesting spouse satisfies the threshold conditions but fails to satisfy the conditions for a streamlined determination a requesting spouse may still be eligible for equitable relief under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency id sec_4 revproc_2013_34 sec_4 lists the following nonexclusive factors that the irs takes into account when determining whether to grant equitable relief marital status economic hardship in the case of a deficiency knowledge or reason to know of the item giving rise to the deficiency legal obligation significant benefit compliance with tax laws and mental or physical health id relief may be denied even where a majority of these nonexclusive factors favors relief and vice versa see id sec_3 i r b pincite we find that most of the factors are neutral looking at the facts and circumstances the factors that have the most relevance to this case are economic hardship and knowledge or reason to know of the item giving rise to the deficiency we find that petitioner would not be subject_to economic hardship if relief was not granted generally economic hardship exists when collection of the tax_liability will render the taxpayer unable to meet basic living_expenses id sec_4 b i r b pincite the determination of whether a spouse will suffer economic hardship is based on rules similar to sec_301_6343-1 proced admin regs id the facts and circumstances considered include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses and transportation and any extraordinary circumstances or other facts the taxpayer raises see sec_301_6343-1 proced admin regs the irs considers the requesting spouse’s income including how the requesting spouse’s income compares to federal poverty guidelines and assets and compares them with his or her share of basic living_expenses revproc_2013_34 sec_4 b the taxpayer’s financial status is assessed as of the time of trial pullins v commissioner t c pincite on her revised form_8857 petitioner reported monthly income of dollar_figure and expenses of dollar_figure on date petitioner accepted a different job with seea lowering her annual salary from dollar_figure to dollar_figure effective date petitioner’s updated income and expense schedule showed that at the time of trial her total monthly income and expenses had been reduced to dollar_figure and dollar_figure respectively however not all of petitioner’s updated expenses were necessarily reasonable basic monthly living_expenses her monthly expenses included recreation housekeeping travel and private school tuition see sec_301_6343-1 proced admin regs economic hardship generally does not exist if the requesting spouse’s income exceed sec_250 of the federal poverty guidelines and monthly income exceeds reasonable basic monthly living_expenses by dollar_figure revproc_2013_34 sec_4 b petitioner’s annual income is well above of the federal poverty guidelines for and her monthly income exceeds her reasonable basic monthly living_expenses by more than dollar_figure see hall v commissioner t c memo at she also has dollar_figure of equity in her residence and owns two vehicles worth a total of dollar_figure see work v commissioner tcmemo_2014_190 at see also sec_301_6343-1 proced admin regs revproc_2013_34 sec_4 b petitioner has not shown that she would suffer economic hardship if relief were denied as discussed previously we find that petitioner had actual knowledge of the circumstances that gave rise to the understatement of income this factor weighs against granting relief she was aware that her spouse received unemployment_compensation abuse was not a factor and there was no evidence that the nonrequesting spouse attempted to rigidly control household finances or deny petitioner access to financial records considering all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner relief under sec_6015 our decision whether relief is appropriate is not based on a simple tally of factors see eg hudgins v commissioner tcmemo_2012_260 at considering that petitioner had actual knowledge of her spouse’s unreported income and in the absence of economic hardship we conclude that it would not be inequitable to deny petitioner relief under sec_6015 to reflect the foregoing decision will be entered for respondent
